DETAILED ACTION
1.          Claims 1, 4, 6-8, 10-16, 21-26 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 2/05/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.          In response to the amendments received in the Office on 2/05/2021, the Office acknowledges the current status of the claims: claims 1, 6, 10, 13, 15, 16, and 25 have been amended, and no new matter appears to be added.

Response to Arguments
4.          Applicant's arguments filed 2/05/2021 have been fully considered but they are not persuasive. Examiner has considered Applicant’s contentions and respectfully submits the following for Applicant’s consideration.
     a) Applicant contends NPL1 does not disclose the feature SSB indicates a frequency location of an indicator of system information through a frequency offset with respect to a frequency location where the SSB is sent (Remarks, pages 7-8). Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims As stated on page 2 of Samsung, the noted frequency offset is between the synchronization signals and the center of an NR carrier. Thus, the offset pertains to the location of the synchronization signals relative to the carrier”. NPL1 does teach the frequency offset as indicated in the Office action mailed 11/06/2020. Applicant further states (with respect to claim 1) “Thus, the claimed offset pertains to the location of the indicator of system information relative to the synchronization signal block”. The claim requires two frequency locations – a frequency location of the indicator of system information and a frequency location where the SSB is sent. As interpreted, the frequency location of system information has an offset, which NPL1 does disclose.
     Examiner respectfully maintains the rejections.
     b) Applicant further contends claims 10, 15, and 16 are allowable since similar arguments are made as above with respect to claim 1 (Remarks, pages 8-9). Examiner respectfully disagrees at least for the reasons presented above with respect to claim 1.
     c) Applicant contends claims dependent upon the independent claims are allowable at least by virtue of their dependencies upon alleged, allowable independent claims (Remarks, pages 8-10). Examiner respectfully disagrees at least for the reasons presented above with respect to claim 1.

Claim Rejections - 35 USC § 103
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, 10-13, 15, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0205585 A1 to Sadiq et al. (hereinafter “Sadiq”), claiming benefit to and fully-supported by provisionally-filed application number 62/447,380, filed on January 17, 2017 in view of non-patent literature document “Remaining issues of SS frequency raster” (hereinafter “NPL1”) to Samsung, available February 13, 2017.
            Regarding Claim 1, Sadiq discloses a method for synchronization in a wireless communication system (Sadiq: [0032] – corresponds to synchronization between a base station and a user equipment using synchronization signals.), comprising:
     broadcasting a synchronization signal block (SSB) (Sadiq: [0032] and [0041] – corresponds to the broadcast of SS blocks, the SS block including PSS, SSS, and PBCH.), wherein information included in the SSB indicates…an indicator of system information (Sadiq: [0041] – interpreted to correspond to transmitting/receiving PSS/SSS and PBCH, the PSS/SSS transmitted on center frequencies (the UE can assume the center frequency), and the PBCH including SIB information and further SIB that is transmitted in PDDCH or common search space. [0073] – “For example, the base station 105 may transmit first and second SS blocks 305-a, 305-b using respective SS beams, and may subsequently transmit PDCCHs 320-a and 320-b (and a DMRS of the PDCCHs) using associated beams, where the first SS block 305-a and the DMRS of the PDCCH 320-a are transmitted using QCL beams and the second SS block 305-b and the DMRS of the PDCCH 320-b are transmitted using QCL beams.  Similarly, DMRS in PDSCHs 325-a and 325-b may also be QCL to the respective SS blocks 305-a and 305-b. In some cases, the PDCCH 320-a may be an example of a common search space of PDCCH 320, and may be used to transmit RMSI including SIB1.  UE 115 may identify the association between the first SS block 305-a and the DMRS of the PDCCH 320-a based on a predefined configuration (e.g., a one-to-one correspondence between an SS block index and an index of a common search space for PDCCH 320).” See also [0041] describing the PSS and SSS are located in the central frequencies (sub-carriers of a carrier).); and
     broadcasting the indicator of system information according to the information included in the SSB (Sadiq: [0041] – interpreted to correspond to transmitting/receiving PSS/SSS and PBCH, the PSS/SSS transmitted on center frequencies (the UE can assume the center frequency), and the PBCH including SIB information and further SIB that is transmitted in PDDCH or common search space.).
            Sadiq does not expressly disclose that the SSB indicates a frequency location of an indicator of system information through a frequency offset with respect to a frequency location where the SSB is sent.
            However, this feature is disclosed in NPL1. NPL1 is also directed to the communication of synchronization signals (NPL1: page 1, section 1). NPL1 discloses SSB indicates a frequency location of an indicator of system information through a frequency offset with respect to a frequency location where the SSB is sent (NPL1: pages 2-3, at Approcah#1 and Approach#2 – “Approach#1: Minimum system information in PBCH indicates the relative frequency offset, RMSI (remaining minimum system information) indicates the relative frequency offset”).

            Regarding Claim 4, the combination of Sadiq and NPL1 discloses the method according to claim 1, wherein the broadcasted SSB is one of multiple SSBs broadcasted within a same carrier, each of the multiple SSBs being sent on a different set of sub-carriers (Examiner notes a carrier is made of a plurality of different frequencies, or sub-carriers. Sadiq discloses these SS blocks are transmitted on one or more sub-carriers in at least [0041], [0052], and [0174]. With respect to NPL1, although SS blocks are not mentioned explicitly, the transmission of PSS, SSS, and PBCH (wherein at least PSS and SSS are transmitted together) is considered and interpreted as an SS block transmission. NPL1 further discloses identifying frequency locations other than center frequencies at pages 2-3.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the synchronization signaling of Sadiq in view of the synchronization signaling of NPL1 to indicate frequency offset for the reasons of identifying frequencies that cannot be assumed to be center frequencies.

            Regarding Claim 10, Sadiq discloses a method for synchronization in a wireless communication system (Sadiq: [0032] – corresponds to synchronization between a base station and a user equipment using synchronization signals.), comprising:
     detecting, by a terminal device, a synchronization signal block (SSB) (Sadiq: [0032] and [0041] – corresponds to the broadcast of SS blocks, the SS block including PSS, SSS, and PBCH received at the UE.), wherein information included in the SSB indicates…an indicator of system information (Sadiq: [0041] – interpreted to correspond to transmitting/receiving PSS/SSS and PBCH, the PSS/SSS transmitted on center frequencies (the UE can assume the center frequency), and the PBCH including SIB information and further SIB that is transmitted in PDDCH or common search space.  [0073] – “For example, the base station 105 may transmit first and second SS blocks 305-a, 305-b using respective SS beams, and may subsequently transmit PDCCHs 320-a and 320-b (and a DMRS of the PDCCHs) using associated beams, where the first SS block 305-a and the DMRS of the PDCCH 320-a are transmitted using QCL beams and the second SS block 305-b and the DMRS of the PDCCH 320-b are transmitted using QCL beams.  Similarly, DMRS in PDSCHs 325-a and 325-b may also be QCL to the respective SS blocks 305-a and 305-b. In some cases, the PDCCH 320-a may be an example of a common search space of PDCCH 320, and may be used to transmit RMSI including SIB1.  UE 115 may identify the association between the first SS block 305-a and the DMRS of the PDCCH 320-a based on a predefined configuration (e.g., a one-to-one correspondence between an SS block index and an index of a common search space for PDCCH 320).” See also [0041] describing the PSS and SSS are located in the central frequencies (sub-carriers of a carrier).); and
     decoding the information included in the SSB (Sadiq: [0041] – decoding SIB, MIB.).
through a frequency offset with respect to a frequency location where the SSB is sent.
            However, this feature is disclosed in NPL1. NPL1 is also directed to the communication of synchronization signals (NPL1: page 1, section 1). NPL1 discloses SSB indicates a frequency location of an indicator of system information through a frequency offset with respect to a frequency location where the SSB is sent (NPL1: page 2, at Approcah#1 and Approach#2 – “Approach#1: Minimum system information in PBCH indicates the relative frequency offset, RMSI (remaining minimum system information) indicates the relative frequency offset”). Therefore, a receiver may determine the frequency location of the indicator of system information according to decoded information. 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the synchronization signaling of Sadiq in view of the synchronization signaling of NPL1 to indicate frequency offset for the reasons of identifying frequencies that cannot be assumed to be center frequencies.
            Claim 11, dependent upon claim 10, recites similar features as claim 4 and is therefore rejected upon the same grounds as claim 4. Please see above rejection of claim 4. Examiner considers the “judging” portion of claim 11 to be commensurate with determining or decoding as described by Sadiq in [0032], [0041], [0052], and [0174]. See also NPL1 at pages 2-3 for “judging” the SSB to be on different frequencies (different sub-carriers).).
Regarding Claim 12, the combination of Sadiq and NPL1 discloses the method according to claim 11, wherein the judging the multiple detected SSBs sent on the same carrier further comprising one or more of:
     checking if the detected SSBs are in a same planning channel (NPL1: interpreted to correspond to the frequency range/location that detected SSB are transmitted/received as described by NPL1 on page 1, where the center frequency of SSB may the same or different from the NR carrier.); and
     judging if cell identities detected from the multiple detected SSBs are the same (Sadiq: [0041], [0049], and [0052] – “judging” includes determining reference signal indication and SSB decoding, wherein a cell identity may be transmitted in one or both.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the synchronization signaling of Sadiq in view of the synchronization signaling of NPL1 to indicate frequency offset for the reasons of identifying frequencies that cannot be assumed to be center frequencies.
            Regarding Claim 13, the combination of Sadiq and NPL1 discloses the method according to claim 11, wherein NPL1 further discloses 
     determining the frequency location of the indicator of system information according to decoded information of each of the multipole detected SSBs (NPL1: page 2, at Approcah#1 and Approach#2 – “Approach#1: Minimum system information in PBCH indicates the relative frequency offset, RMSI (remaining minimum system information) indicates the relative frequency offset”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the synchronization signaling of Sadiq in view of the synchronization signaling of NPL1 to indicate frequency offset for the reasons of identifying frequencies that cannot be assumed to be center frequencies.

            Claim 15, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Sadiq discloses the apparatus in at least Figure 5 with [0085-0090] comprising a processor and memory.
             Claim 16, directed to an apparatus embodiment of claim 10, recites similar features as claim 10 and is therefore rejected upon the same grounds as claim 10. Please see above rejection of claim 10. Sadiq discloses the apparatus in at least Figure 6 with [0090-0096] comprising a processor and memory.
           Claim 25, dependent upon claim 16, recites similar features as claim 13 and is therefore rejected upon the same grounds as claim 13. Please see above rejection of claim 13.   

10.        Claims 6, 7, 14, 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq and NPL1, and further in view of United States Patent Application Publication 2018/0270772 A1 to Ly et al. (hereinafter “Ly”), claiming benefit to and fully-supported by provisionally-filed application number 62/471,704, filed on March 15, 2017.
            Regarding Claim 6, the combination of Sadiq and NPL1 discloses the method according to claim 4, wherein the multiple SSBs are broadcasted within the same carrier in the same time slot (Examiner notes a carrier is made of a plurality of different frequencies, or sub-carriers. Sadiq at [0032] suggests that the SS bursts/blocks may be transmitted at the same time by stating, “In some cases, these SSs and RSs may be transmitted at different times and/or using different beams.”).
            However, Ly explicitly discloses that the multiple SSBs are broadcasted within the same carrier are in the same time slot (Ly: [0079-0082] – “The different frequencies may be within a same carrier frequency band, or in different carrier frequency bands (e.g., carrier aggregation). In an aspect, each of the transmissions [synchronization signals] over the different frequencies may start at a same time and have a same periodicity 602.”).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the synchronization signaling of the combination in view of the synchronization signaling of Ly to broadcast multiple SSBs within the same carrier at the same time for the reasons of alleviating the user equipment from unnecessary complex synchronization signal detection algorithms.
Regarding Claim 7, the combination of Sadiq, NPL1, and Ly discloses the method according to claim 6, wherein Sadiq further discloses the multiple SSBs are sent with different beam-forming directions (Sadiq: [0032] – “In some cases, a base station may transmit synchronization signals (SSs) (e.g., a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and the like.) using multiple beams in a beam-sweeping manner through a cell coverage area.  For example, PSS, SSS, and/or broadcast information (e.g., a physical broadcast channel (PBCH)) may be transmitted within different SS blocks on respective directional beams, where one or more SS blocks may be included within an SS burst.”).
            Claim 14, dependent upon claim 11, recites similar features as claim 6 recites similar features as claim 6 and is therefore rejected upon the same grounds as claim 6. Please see above rejection of claim 6.
            Claim 21, dependent upon claim 15, recites similar features as claim 6 and is therefore rejected upon the same grounds as claim 6. Please see above rejection of claim 6.
            Claim 22, dependent upon claim 15, recites similar features as claim 7 and is therefore rejected upon the same grounds as claim 7. Please see above rejection of claim 7.
            Claim 26, dependent upon claim 16, recites similar features as claim 6 and is therefore rejected upon the same grounds as claim 6. Please see above rejection of claim 6.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Sadiq and NPL1, and further in view of United States Patent Application Publication 2018/0241494 A1 to Kannan et al. (hereinafter “Kannan”), claiming benefit to and fully-supported by provisionally-filed application number 62/461,748, filed on February 21, 2017.
            Regarding Claim 8, the combination of Sadiq and NPL1 discloses the method according to claim 1, wherein Sadiq does disclose utilizing LBT (Sadiq: [0055]), but does not expressly disclose performing listen before talk for both of data transmission and SSB transmission for a symbol which is used to start of data and SSB transmission (Examiner notes each of data and SSB includes a start symbol.).
            Kannan discloses performing listen before talk for both of data transmission and SSB transmission for a symbol which is used to start of data and SSB transmission (Kannan: [0062] – describing performing LBT for data transmissions, and [0069] – describing performing LBT for SSB transmissions.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of the LBT process of Kannan to utilize LBT for both data and SSB transmissions for the reasons of reducing the inefficiency of resources and increase system throughput.).           

Allowable Subject Matter
12.         Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

14.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 25, 2021